PER CURIAM.
This is an appeal from a nonfinal order granting a temporary injunction. The order prohibited the parties from disposing of certain property during the pendency of the litigation. While the order was in place, the parties entered a settlement agreement, and the trial court entered an order purporting to dismiss the underlying case altogether.
Below, the appellant has challenged the trial court’s authority to dismiss the case with this appeal pending. That issue is not before us, and regardless of what else may remain in the trial court, the injunction on appeal now is no longer effective. Therefore, we DISMISS the appeal as moot.
MAKAR, KELSEY, and WINSOR, JJ., CONCUR.